DETAILED ACTION
Claims 1-20 are currently pending in this Office action.  Claims 1-11 and 15-20 are withdrawn as being directed to non-elected inventions or species.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The previous objection to the drawings are withdrawn in light of the 09/30/2021 remarks on page 6 indicating that the original disclosure at ¶ 43 included reference numbers 100, 101, and 102.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Sharp on October 12, 2021.

The application has been amended as follows: 
Cancel claims 1, 9-11, 13, and 15-20
In claim 2 at line 1, replace “nail sealable material of claim 1” with  --- system of claim 12 ---
In claim 3 at line 1, replace “nail sealable material of claim 1” with  --- system of claim 12 ---
In claim 4 at line 1, replace “nail sealable material of claim 1” with  --- system of claim 12 ---
In claim 5 at line 1, replace “nail sealable material of claim 1” with  --- system of claim 12 ---
In claim 6 at line 1, replace
In claim 7 at line 1, replace “nail sealable material of claim 1” with  --- system of claim 12 ---
In claim 8 at line 1, replace “nail sealable material of claim 7” with  --- system of claim 7 ---
In claim 12 at line 12, between “sheet” and “comprises” insert:
---  has a thickness of from 0.04 inches to 0.1 inches and  ---
In claim 14 at line 1, replace “claim 13” with  --- claim 12 ---

Allowable Subject Matter
Claims 2-8, 12, and 14 are allowable.
The restriction requirement amongst Groups I-III , as set forth in the Office action mailed on June 30, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2-8, directed to a system as amended, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-20, directed to a method are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is a statement of reasons for the indication of allowable subject matter:  
Previously withdrawn claims 2-8 have now been rejoined in view of the examiner’s amendment to the same discussed above.  The amended claims require all the limitations of allowable claim 12.
The closest prior art references are Duque (US 2007/0199276 A1); and Wang et al. (CN 102775956 A, machine translation)
Duque at claim 6 discloses a self-seal ring for nails for creating a water-tight seal around roof nails comprising a ring-like pad having a center base having a bore that fits around a nail having a stem and a head, wherein the ring comprises about 50 to about 75 wt% of asphalt; from about 25 to about 40 wt% of filler; and about 1 to 5 wt% of a modifier selected from styrene-butadiene-styrene, polybutane, and polybutylene and mixtures thereof. Claim 10 describes fixing the ring to a roof underlayment, roof single, and roof deck by driving a nail through the same.  While Duque indicates that its ring may be round, oval or rectangular, it differs from the present claim because the ring it taught as having a thickness of 0.5 to 5.0 inches, which is greater than the presently claimed thickness of the sheet.  Claim 8.  Duque teaches filler, but is silent as to where the filler is bentonite in an amount of so as to result in a passing grade when the system is tested according to ASTM D1790 at a nail sealable material thickness of 0.04 inches; and the ring is affixed by a plurality of nails.
	Wang at claim 1 discloses an asphalt-based, high temperature resistant, waterproof sealant comprising, in relevant part: 10 to 35 wt% asphalt, 1 to 3 wt% polyolefin processing modifier, and 10 to 30 wt% of sodium bentonite. [0004] explains that such a materials are applied to a roofing substrate and that it is known to fix such material to a building roof by a plurality of nails.  Wang does not disclose that the roofing substrate is a roof deck nor that the system results in a passing grade when the system is tested according to ASTM D1790 at a nail sealable material thickness of 0.04 inches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763